Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Resnick (US-20110171340) in view of Yamashita (US-20150014876).
Regarding claim 1, Resnick teaches:
An imprint method comprising arranging an imprint material in a form of droplets on a shot region of a substrate ([0002], [0026], [0033]; Figs. 1 and 9, #10, #12, and #54), bringing the imprint material on a part of the shot region into contact with a pattern region of a mold and then enlarging a contact region between the imprint material and the pattern region to a whole region of the shot region ([0039] – [0041]: Figs. 15 and 16, #26), and curing the imprint material after the bringing ([0034]; Fig. 1).

Resnick does not teach:
in the arranging, in each of a plurality of local regions located in a radial direction from the part of the shot region, the imprint material is arranged such that a directional drop density of the imprint material on a line parallel to a direction orthogonal to the radial direction and with a plurality of droplets of the imprint material present thereon is smaller than a directional drop density of the imprint material on a line parallel to the radial direction and with a plurality of droplets of the imprint material present thereon.


in the arranging, in each of a plurality of local regions located in a radial direction from the part of the shot region, the imprint material is arranged such that a directional drop density of the imprint material on a line parallel to a direction orthogonal to the radial direction and with a plurality of droplets of the imprint material present thereon is smaller than a directional drop density of the imprint material on a line parallel to the radial direction and with a plurality of droplets of the imprint material present thereon ([0035] and [0040]; Figs. 6 and 8A). Yamashita still achieves the same goals of evenly distributing the drop density and suppressing pocket formation in the imprint material and ends up with the proper distributions in the orthogonal and parallel radial directions, therefore it would be obvious to one of ordinary skill in the art to use Yamashita to modify Resnick and arrive at the claimed invention in the absence of unexpected results.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Resnick to incorporate the teachings of Yamashita and include a specific drop density arrangement. The purpose, as stated by Yamashita, being suppressing the occurrence of portions of the contoured pattern of the mold that are unfilled by resin and increasing the throughput ([0007], lines 2-4).

Regarding claim 2, Resnick in view of Yamashita teaches the limitations of claim 1, which claim 2 depends on. Yamashita further teaches:
wherein the plurality of local regions include a local region in contact with a central portion of a side of the shot region (Figs. 6 and 8A).


Regarding claim 3, Resnick in view of Yamashita teaches the limitations of claim 1, which claim 3 depends on. Yamashita further teaches:
wherein the plurality of local regions include at least two local regions onto which a same pattern is transferred using the mold, and in the arranging, for the at least two local regions, droplets of the imprint material are arranged in accordance with different array patterns ([0043]).

Regarding claim 4, Resnick in view of Yamashita teaches the limitations of claim 3, which claim 4 depends on. Yamashita further teaches:
wherein in the arranging, the imprint material is arranged in the at least two local regions in equal volumes ([0043]).

Regarding claim 5, Resnick teaches:
An imprint method comprising arranging an imprint material in a form of droplets on a shot region of a substrate ([0002], [0026], [0033]; Figs. 1 and 9, #10, #12, and #54), bringing the imprint material on a part of the shot region into contact with a pattern region of a mold before enlarging a contact region between the imprint material and the pattern region to a whole region of the shot region 

Resnick does not teach:
in the arranging, in a local region in contact with a central portion of a side of the shot region, the imprint material is arranged such that a directional drop density of the imprint material on a line parallel to the side and with a plurality of droplets of the imprint material present thereon is smaller than a directional drop density of the imprint material on a line parallel to a direction orthogonal to the side and with a plurality of droplets of the imprint material present thereon.

However, Yamashita, in a similar field of endeavor, a resin imprinting apparatus, teaches:
in the arranging, in a local region in contact with a central portion of a side of the shot region, the imprint material is arranged such that a directional drop density of the imprint material on a line parallel to the side and with a plurality of droplets of the imprint material present thereon is smaller than a directional drop density of the imprint material on a line parallel to a direction orthogonal to the side and with a plurality of droplets of the imprint material present thereon ([0035] and [0040]; Figs. 6 and 8A). Yamashita still achieves the same goals of evenly distributing the drop density and suppressing pocket formation in the imprint material and ends up with the proper distributions in the orthogonal and parallel radial directions, therefore it would be obvious to one of ordinary skill in the art to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Resnick to incorporate the teachings of Yamashita and include a specific drop density arrangement. The purpose, as stated by Yamashita, being suppressing the occurrence of portions of the contoured pattern of the mold that are unfilled by resin and increasing the throughput ([0007], lines 2-4).

Regarding claim 6, Resnick in view of Yamashita teaches the limitations of claim 1, which claim 6 depends on. Resnick further teaches:
wherein an area of the local region is not more than 1/4 of an area of the shot region. This would be an obvious modification to make to the combination above, as they are silent on the area of the local regions however it would be obvious to one of ordinary skill in the art to make it not more than 1/4 of an area of the shot region if needed using a change of shape motivation.

In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966). The court held that the configuration of the claimed container was found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. 

In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.

Regarding claim 7, Resnick in view of Yamashita teaches the limitations of claim 5, which claim 7 depends on. Resnick further teaches:
wherein an area of the local region is not more than 1/4 of an area of the shot region. This would be an obvious modification to make to the combination above, as they are silent on the area of the local regions however it would be obvious to one of ordinary skill in the art to make it not more than 1/4 of an area of the shot region if needed using a change of shape motivation.

In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966). The court held that the configuration of the claimed container was found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. 

It has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.

Regarding claim 8, Resnick in view of Yamashita teaches the limitations of claim 1, which claim 8 depends on. Resnick further teaches:
wherein an area of the local region is not more than 1/100 of an area of the shot region. This would be an obvious modification to make to the combination above, as they are silent on the area of the local regions however it would be obvious to one of ordinary skill in the art to make it not more than 1/100 of an area of the shot region if needed using a change of shape motivation.

In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966). The court held that the configuration of the claimed container was found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. 

It has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.

Regarding claim 9, Resnick in view of Yamashita teaches the limitations of claim 5, which claim 9 depends on. Resnick further teaches:
wherein an area of the local region is not more than 1/100 of an area of the shot region. This would be an obvious modification to make to the combination above, as they are silent on the area of the local regions however it would be obvious to one of ordinary skill in the art to make it not more than 1/100 of an area of the shot region if needed using a change of shape motivation.

In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966). The court held that the configuration of the claimed container was found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. 

It has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.

Regarding claim 10, Resnick in view of Yamashita teaches the limitations of claim 1, which claim 10 depends on. Yamashita further teaches:
wherein the shot region includes a plurality of chip regions, the pattern region includes a plurality of chip pattern regions each of which corresponds to each of the plurality of chip regions, and the plurality of chip pattern regions have the same pattern, and in the arranging, for at least two chip regions of the plurality of chip regions, droplets of the imprint material are arranged in accordance with different array patterns ([0043]).

Regarding claim 11, Resnick in view of Yamashita teaches the limitations of claim 5, which claim 11 depends on. Yamashita further teaches:
wherein the shot region includes a plurality of chip regions, the pattern region includes a plurality of chip pattern regions each of which corresponds to each of the plurality of chip regions, and the plurality of chip pattern regions have the same pattern, and in the arranging, for at least two chip regions of the 

Regarding claim 12, Resnick in view of Yamashita teaches the limitations of claim 10, which claim 12 depends on. Yamashita further teaches:
wherein the at least two chip regions include a chip region in contact with a central portion of a first side of the shot region and a chip region in contact with a central portion of a second side adjacent to the first side ([0043]).

Regarding claim 13, Resnick in view of Yamashita teaches the limitations of claim 11, which claim 13 depends on. Yamashita further teaches:
wherein the at least two chip regions include a chip region in contact with a central portion of a first side of the shot region and a chip region in contact with a central portion of a second side adjacent to the first side ([0043]).

Regarding claim 14, Resnick in view of Yamashita teaches the limitations of claim 1, which claim 14 depends on. Yamashita further teaches:
wherein in the arranging, a plurality of droplets of the imprint material are arranged in a rectangular grid (Fig. 1).

Regarding claim 15, Resnick in view of Yamashita teaches the limitations of claim 5, which claim 15 depends on. Yamashita further teaches:
wherein in the arranging, a plurality of droplets of the imprint material are arranged in a rectangular grid (Fig. 1).

Regarding claim 16, Resnick in view of Yamashita teaches the limitations of claim 1, which claim 16 depends on. Yamashita further teaches:
wherein in the arranging, a plurality of droplets of the imprint material are arranged in a staggered grid (Fig. 8A).

Regarding claim 17, Resnick in view of Yamashita teaches the limitations of claim 5, which claim 17 depends on. Yamashita further teaches:
wherein in the arranging, a plurality of droplets of the imprint material are arranged in a staggered grid (Fig. 8A).

Regarding claim 18, Resnick in view of Yamashita teaches the limitations of claim 1, which claim 18 depends on. Resnick further teaches:
wherein in the bringing, contact between the imprint material and the pattern region is started in a state in which the mold is deformed into a convex portion toward the substrate (Figs. 15 and 16).

Regarding claim 19, Resnick in view of Yamashita teaches the limitations of claim 5, which claim 19 depends on. Resnick further teaches:
wherein in the bringing, contact between the imprint material and the pattern region is started in a state in which the mold is deformed into a convex portion toward the substrate (Figs. 15 and 16).

Regarding claim 20, Resnick in view of Yamashita teaches the limitations of claim 1, which claim 20 depends on. Resnick further teaches:
forming a pattern on a substrate in accordance with an imprint method cited in claim 1, as seen from the rejection of claim 1 above; and 
obtaining an article by processing the substrate with the pattern formed ([0004]).

Regarding claim 21, Resnick in view of Yamashita teaches the limitations of claim 5, which claim 21 depends on. Resnick further teaches:
forming a pattern on a substrate in accordance with an imprint method cited in claim 5 as seen from the rejection of claim 5 above; and 
obtaining an article by processing the substrate with the pattern formed ([0004]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384.  The examiner can normally be reached on M-R, from 7:30a.m.-4:30p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748